The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 22, 2015

                                     No. 04-13-00548-CR

                                     Nicolas C. FLORES,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the County Court at Law No. 8, Bexar County, Texas
                                  Trial Court No. 355026
                      The Honorable Liza Rodriguez, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Patricia O. Alvarez, Justice

        Appellant Flores’ motion for rehearing was due to be filed on January 7, 2015. On
January 8, 2015, Appellant filed a motion for extension of time requested an extension of twenty
days. Appellant’s motion is GRANTED. Appellant’s motion for rehearing is due to be filed no
later than January 26, 2015.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court